MEMORANDUM OPINION

No. 04-09-00415-CR
 
IN RE Juan ENRIQUEZ

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Karen Angelini, Justice
		Phylis J. Speedlin, Justice
		Steven C. Hilbig, Justice
 
Delivered and Filed:	July 29, 2009

PETITION FOR WRIT OF MANDAMUS DENIED
	On July 9, 2009, relator Juan Enriquez filed a petition for writ of mandamus, seeking to
compel the trial court to rule on his "Motion for Nunc Pro Tunc Pronouncement of Sentence."  The
trial court has informed this court that a hearing has been set for September 15, 2009 to consider
relator's motion.  Therefore, we DENY relator's petition for writ of mandamus without prejudice
to re-file the same in the event the trial court fails to rule on relator's motion following the hearing. 
	Additionally, relator filed a request for leave to file his petition for writ of mandamus.  No
leave is required to file a petition for a writ of mandamus in this court.  Tex. R. App. P. 52. 
Therefore, relator's motion for leave to file is DENIED as moot. 		
									PER CURIAM
DO NOT PUBLISH
1.  This proceeding arises out of Cause No. 3862, styled State of Texas v. Juan R. Enriquez, in the 81st Judicial
District Court, Karnes County, Texas, the Honorable Donna S. Rayes presiding.